Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 21-BG-268

IN RE JOHN T. RIELY
                                                          2020 DDN 243
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 391840


BEFORE: Thompson and McLeese, Associate Judges, and Nebeker, Senior Judge.


                                  ORDER
                            (FILED— August 12, 2021)

       On consideration of the certified order of the Court of Appeals of Maryland
indefinitely suspending respondent from the practice of law in that jurisdiction with
the right to seek reinstatement after one year; this court’s May 6, 2021, order
suspending respondent pending resolution of this matter and directing him to show
cause why equivalent reciprocal discipline in the form of a one-year suspension with
a fitness requirement should not be imposed; and the statement of Disciplinary
Counsel; and it appearing that respondent failed to file either a response to this
court’s order to show cause or his D.C. Bar R. XI, §14(g) affidavit, it is

       ORDERED that John T. Riely is hereby suspended from the practice of law
in the District of Columbia for a period of one year with reinstatement contingent
upon a showing of fitness. See In re Sibley, 990 A.2d 483 (D.C. 2010); In re Fuller,
930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical reciprocal
discipline applies to all cases in which the respondent does not participate). It is
No. 21-BG-268


      FURTHER ORDERED that for purposes of reinstatement respondent’s
suspension will not begin to run until such time as he files his D.C. Bar R. XI, §
14(g) affidavit.



                                 PER CURIAM